Citation Nr: 0907235	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  99-03 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a skull fracture.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1974 to February 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) listed above.  
The RO determined the Veteran had not submitted new and 
material evidence sufficient to reopen claims for entitlement 
to service connection for an acquired psychiatric disorder, 
residuals of a skull fracture, and residuals of a right knee 
disability.  

In March 2001, the Board issued a decision in which it also 
determined that the Veteran had not submitted new and 
material evidence to reopen claims of service connection for 
an acquired psychiatric disorder, residuals of a skull 
fracture, and residuals of a right knee disability.  That 
decision was appealed to the U.S. Court of Appeals for 
Veterans Claims (CAVC).  After submission of briefs from the 
veteran's representative and VA General Counsel, the CAVC 
issued an Order, dated December 2002, which vacated and 
remanded that part of the Board's decision which had denied 
reopening of those claims.  The CAVC remanded the Veteran's 
claims in order for the Veteran to be provided with notice 
pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000 (VCAA).  

In March 2004, the Board remanded the appeal for development 
consistent with the December 2002 CAVC Order, and later that 
month the RO provided the Veteran with VCAA notice.  The 
appeal was properly returned to the Board; however, in May 
2005, the Board remanded the appeal again in order to obtain 
evidence which had not been associated with the claims file, 
including records from the Social Security Administration 
(SSA) and any outstanding service treatment records, and to 
schedule the Veteran for a VA examination.  All requested 
development was conducted and the appeal was returned to the 
Board.  In September 2008, the Board requested an independent 
opinion from a VA physician, which was provided in November 
2008.  The appeal has now been returned to the Board for 
appellate consideration.  

Unfortunately, however, another remand is required in this 
case.  The Board regrets any additional delay in the appeal 
by issuing this remand, but this process is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim, so that he is afforded every possible 
consideration.  As such, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when further action is required on 
the part of the Veteran.  

REMAND

The Veteran is seeking to reopen previously-denied claims of 
service connection for an acquired psychiatric disorder, 
residuals of a skull fracture, and residuals of a right knee 
disability.  

During the pendency of this appeal, the CAVC issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
established new requirements regarding the VCAA notice and 
reopening claims.  The Court held that the VCAA notice in a 
matter where the Veteran is attempting to reopen a claim must 
include the bases for the denial in the prior decision and VA 
must respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Id.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).

In the present appeal, the Veteran was provided with notice 
of what new and material evidence means, in general, as well 
as the type of information and evidence that was needed to 
substantiate his claim for service connection, but he was not 
provided with a description of what evidence would be 
necessary to substantiate the element(s) required to 
establish service connection which were found insufficient in 
the previous denials, as required by the Kent precedent.  

In this regard, the Board notes the evidence may show the 
Veteran had actual knowledge of the elements that were found 
insufficient to establish service connection for an acquired 
psychiatric disorder; however, it is not clear whether he is 
aware of the elements that were found insufficient to 
establish service connection for residuals of a skull 
fracture and residuals of a right knee disorder.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition for 
cert. granted (U.S. June 16, 2008) (No. 07-1209).  Therefore, 
on remand, the RO will be requested to provide the Veteran 
with notice that includes the bases for the denial of each 
claim in the prior decisions and describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In addition, the Board notes the Veteran recently submitted a 
written statement from Dr. A.M.G., dated February 2009, in 
support of his claim.  This evidence was submitted directly 
to the Board in conjunction with a brief written by the 
Veteran's representative.  The Board notes; however, that the 
representative's brief did not include a statement indicating 
that the Veteran was waiving referral of this evidence to the 
agency of original jurisdiction for initial review.  In this 
regard, the Board notes the February 2009 statement from Dr. 
A.M.G. has not been reviewed by the RO and, without an 
appropriate waiver, this evidence must be referred to the RO 
for consideration in the first instance.  See 38 C.F.R. 
§ 20.1304(c).  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

1.  Ensure that all notification action 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) are fully complied with.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).


2.  If the Veteran submits new and material 
evidence deemed sufficient to reopen the 
claims on appeal, all necessary development 
should be conducted, to include scheduling 
the Veteran for a VA examination and/or 
obtaining a medical nexus opinion.

3.  Thereafter, the issues on appeal should 
be readjudicated.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
addresses all new evidence submitted in 
support of the Veteran's claims, and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

